DETAILED ACTION
1.	Claims 1-9 of application 16/491,002, filed on 4-September-2019, are presented for examination.  The IDSs received on 4-September-2019 and 23-October-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	
2.2	Claims 1 and 8-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hamada et al, USP Publication 20160224026.  

2.3	Hamada discloses:
Claims 1 and 8:  A display system [¶0051; Figs. 1 (32), 2 (110)] comprising:
a work machine image generation unit that generates, on the basis of detection data of a position of a work machine including working equipment and detection data of attitude of the work machine [0049 (detection data from the angle sensor and camera
images…information on the position of the own vehicle as obtained at the own vehicle position detecting unit); 0064-0067 (transformation values for individual coordinates contained in each camera image are calculated…these transformation values are stored as calibration data.); 0084-0090 (loading pattern images); Figs. 7-11], a work machine image representing a virtual viewpoint image of the work machine, viewed from a virtual [0042 (four cameras are provided, respectively, to shoot the peripheral conditions of the excavator); 0049 (it is possible to configure such that they are provided outside the excavator and the operator can perform remote control of the excavator without riding the same. ); 0064-0066 (The camera images obtained from the respective cameras are, therefore, transformed into such images (bird's eye view images) as if the ground is seen from right above by performing projective transformation such that upper parts of the images are enlarged but lower parts of the images are reduced.)]; 
a transport vehicle image generation unit that generates, on the basis of detection data of a position of a transport vehicle and detection data of attitude of the transport vehicle, a transport vehicle image representing a virtual viewpoint image of the transport vehicle viewed from the virtual viewpoint [0051 (This setting screen 120 allows to display the relative positions of the excavator and dump truck and to set the direction of the body of the dump truck); 0054-0057 (travel route 410 has been set beforehand in a loading area…and as queuing positions (hereinafter described as "QP"s) for the dump trucks…The dump trucks each enter the loading area 400 from the entrance 411, and advance to and stop at the queuing position); 0064-0066 (The camera images obtained from the respective cameras are, therefore, transformed into such images (bird's eye view images) as if the ground is seen from right above by performing projective transformation such that upper parts of the images are enlarged but lower parts of the images are reduced.); 0069-0071 (With the setting screen displayed on the display device, the operator operates the ring member of the direction input device as needed, so that the dump truck image is turned on the setting screen); 0084-0090 (six loading pattern images are grouped into three kinds, that is, left loading, right loading and bench loading based on the relative positions of the excavator icon and dump truck icon)]; 
[0069 (an excavator image indicating the main body of the excavator, the bucket image, a boundary of the working face and the dump truck image being superimposed in accordance with the above-selected loading pattern image on the monitoring image synthesized by the monitoring image synthesizing unit); 0076 (By acquiring, from the respective dump trucks, own vehicle position information indicating their current positions and travel state information indicating their travel states (travelling/stopped), the traffic control unit generates control data. Described specifically, the traffic control unit generates the control data by superimposing); 0093 (The setting screen illustrated in FIG. 8 shows a state that a direction setting image is displayed. In the direction setting image, the excavator icon, the bucket icon, the boundary of the working face, and the dump truck icon are displayed in superimposition on a monitoring screen.); Fig. 4 (1504)]; and 
a display control unit that causes the combined image to be displayed on a display apparatus present outside the work machine [0049-0051 (detection data from the angle sensor, camera images from the various cameras, and information on the position of the own vehicle as obtained at the own vehicle position detecting unit, are transmitted via wireless communication lines to the stop posture setting unit provided at a remote location.); Fig. 1 (30)].

Claim 9:  A display apparatus that displays a combined image in which a work machine image representing a virtual viewpoint image of a work machine including working equipment viewed from aApplication No. Not Yet Assigned 5Docket No.: 1451345.758US9 Amendment dated September 4, 2019First Preliminary Amendmentvirtual viewpoint outside the work machine [0049 (detection data from the angle sensor and camera images…information on the position of the own vehicle as obtained at the own vehicle position detecting unit); 0064-0067 (transformation values for individual coordinates contained in each camera image are calculated…these transformation values are stored as calibration data.); 0084-0090 (loading pattern images); Figs. 7-11] and a transport vehicle image representing a virtual viewpoint image of a transport vehicle viewed from the virtual viewpoint [0051 (This setting screen 120 allows to display the relative positions of the excavator and dump truck and to set the direction of the body of the dump truck); 0054-0057 (travel route 410 has been set beforehand in a loading area…and as queuing positions (hereinafter described as "QP"s) for the dump trucks…The dump trucks each enter the loading area 400 from the entrance 411, and advance to and stop at the queuing position); 0064-0066 (The camera images obtained from the respective cameras are, therefore, transformed into such images (bird's eye view images) as if the ground is seen from right above by performing projective transformation such that upper parts of the images are enlarged but lower parts of the images are reduced.); 0069-0071 (With the setting screen displayed on the display device, the operator operates the ring member of the direction input device as needed, so that the dump truck image is turned on the setting screen); 0084-0090 (six loading pattern images are grouped into three kinds, that is, left loading, right loading and bench loading based on the relative positions of the excavator icon and dump truck icon)] are superimposed [0069 (an excavator image indicating the main body of the excavator, the bucket image, a boundary of the working face and the dump truck image being superimposed in accordance with the above-selected loading pattern image on the monitoring image synthesized by the monitoring image synthesizing unit); 0076 (By acquiring, from the respective dump trucks, own vehicle position information indicating their current positions and travel state information indicating their travel states (travelling/stopped), the traffic control unit generates control data. Described specifically, the traffic control unit generates the control data by superimposing); 0093 (The setting screen illustrated in FIG. 8 shows a state that a direction setting image is displayed. In the direction setting image, the excavator icon, the bucket icon, the boundary of the working face, and the dump truck icon are displayed in superimposition on a monitoring screen.); Fig. 4 (1504)].

Claim Objections
3.	In regard to the 35 U.S.C. § 102 rejections noted above, claims 2-7 are objected to as being dependent upon a rejected base claim.

Response Guidelines
4.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

4.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661